MEMORANDUM1 2
Juan Pablo Montes-Lepe (“petitioner”) petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on July 30, 1999. Petitioner was served with an order to show cause (“OSC”) on August 11, 1994, approximately four years and ten months after he alleges he entered the United States. At a hearing on April 14, 1997, the immigration judge denied petitioner’s application for suspension of deportation because he had failed to meet the continuous physical presence requirement before being served with the OSC and thus was statutorily ineligible for suspension. On appeal, the BIA affirmed.
Petitioner contends that he was eligible for suspension of deportation and challenges the BIA’s decision that the stop-time rule, a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625, bars such relief in his case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001).
We do not consider Petitioner’s eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahona-Gomez. *641We vacate the stay of appellate proceedings entered on February 3, 2000.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.